   Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 1 of 17



             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


CHARLES EVERETT WILLIAMS,            *
                                     *


    Plaintiff,                       *
                                     *


            V.                       *              CV 119-179
                                     *


FPL FOOD, LLC,                       *
                                     *


    Defendant.                       *




                                 ORDER




    Before the Court is Defendant FPL Food, LLC's ("Defendant" or

"FPL") motion for summary judgment.          (Doc. 33.)   The Clerk has

given Plaintiff Charles Williams notice of the summary judgment

motion and       the   summary judgment rules, of    the right to file

affidavits or other materials in opposition, and the consequences

of default.       Therefore, the notice requirements of Griffith v.

Wainwright, 772 F.2d 822, 825 (11th Cir. 1985) (per curiam), have

been satisfied.        The motion has been fully briefed and is ripe for

decision.    For the following reasons, the motion is granted.




                                I.   BACKGROUND


     Plaintiff began working at FPL in June of 2018 through a

staffing agency.        (Williams Dep., Doc. 34-3, at 45-46.)    Plaintiff

became a full-time employee of Defendant in September of 2018 at
   Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 2 of 17



Defendant's meat processing plant.             (Id. at 45-46, 57.)              Plaintiff

worked in the boning room, where he would use an air injector to

separate meat from cow carcasses.              (Id. at 57.)         After the air is

injected,    the    carcasses go through             a   nitric oxide        shower to

decontaminate the meat.           (Id. at 57-58.)         Plaintiff was stationed

close to the shower and           would often have to enter the shower to


untangle    meat,       causing   him   to   become      soaked    in     the    chemical

solution.    (Id. at 58, 167.)

     In June       of    2018   Plaintiff     began      seeing    his    primary     care

physician. Dr. Lamberts, for respiratory issues.^                        (Id. at 51-52,

256-57.)     Dr.    Lamberts      treated     Plaintiff      for    his    symptoms    on

multiple    occasions       and   found      that    Plaintiff's         condition     was

"difficult to treat" and did not respond well to antibiotics,

steroids,    or    inhaled      medications.         (Doc.   36-8.)         Plaintiff's

symptoms ultimately required an emergency room visit in May of

2019.    (University Hospital Notes, Doc. 36-7.)

        FPL excused Plaintiff from work upon the presentation of

doctor's notes for the dates of November 14, 2018; May 29 and 30,

2019; June 10 and 11, 2019; and June 25 and 26, 2019.                           (Doctor's

Notes, Docs. 33-13;          33-14; 33-15; 33-16.)            Plaintiff         was   also




1 Plaintiff's symptoms included                     breathing problems, light-
headedness,  dizziness, shortness                   of   breath, and  coughing.
(Williams Dep. at 59.)
     Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 3 of 17



excused from work from June 26 to July 1, 2019 and again from July

2 to 9, 2019.     (Docs. 33-20; 36-9.)

      On or around June 26, 2019, Plaintiff brought a letter from

Dr. Lamberts to Defendant.         (See Dr. Lambert Letter, Doc. 36-8.)

The letter states that Dr. Lamberts had treated Plaintiff for his


symptoms and that Defendant should limit Plaintiff's exposure to

the chemicals in his workplace.        (Id.) Defendant's human resources

manager,    William   Blythe,     received   the   letter   sometime     before

Plaintiff's last day of work, which was July 9, 2019.                  (Blythe

Dep., Doc. 34-1, at 29-33.)        Upon receipt of the letter, FPL moved

Plaintiff to the kill floor, where no nitric oxide solution was

used.      (Id. at 31-33.)        But that day on the kill floor            was

Plaintiff's last workday at FPL.         (Id. at 32-33.)

       In contemplation of future medical examination, on July 9,

2019,    Plaintiff    delivered    a   notarized   letter   to   FPL's    human

resources administrator Jessica Bokknight.           (Bokknight Dep., Doc.

34-2, at 19-20; July 9, 2019 Letter, Doc. 33-27; Williams Dep. at

61-62.)     The body of the July 9, 2019 letter read, "I Charles

Williams don't feel medically safe in returning back to work

environment [sic] at this time, until all medical procedures are

completed. I don't want to risk further harm to my health."               (July

9,   2019 Letter.)      When Plaintiff       presented   the letter to Ms.

Bokknight, he explained that the letter was intended as a request

for a temporary leave of absence and not a resignation notice.
   Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 4 of 17



The letter did not mention his future medical examination scheduled


for November of       2019.^   (Williams Dep.      at 61-62,      113.)     Ms.

Bokknight    showed   the   letter   to   Mr.   Blythe,   then   returned    to

Plaintiff with a separation notice - indicating "resignation" as

the reason for separation - to which Plaintiff objected.              (Id. at

113-14; Separation Notice, Doc. 33-30.)

     Ms. Bokknight remembered the event differently.             Upon receipt

of the letter, she recalled asking Plaintiff if he intended to

resign, to which he responded, "yes."           (Bokknight Dep. at 21-22.)

Regardless of the actual sequence of events. Plaintiff's last day

at FPL was July 9, 2019.

     On July 16, 2019, Plaintiff filed a charge of disability

discrimination against FPL with the Equal Employment Opportunity

Commission ("EEOC").        (EEOC Charge, Doc. 33-33.)           The charge's

particulars state:

          I was hired by [FPL] on or about September 1, 2018
     as an Air Injector.      I am a person with a known
     disability. On June 26, 2019, I made my employer aware
     of my disability.    Also, on June 26, 2019, me [sic]
     physician placed me on sick leave with a return date of
     July 9, 2019.   On July 9, 2019, I was discharged by a
     human resources representative.

          I was not given a reason for my discharge, I was
     informed that I had resigned.

          I believe that I have been discriminated against
     because of . . . my disability in violation of Title I


2 That examination resulted in referral to a pulmonary specialist,
who diagnosed Plaintiff with asthma.   (Doc. 36-17; Williams Dep.
at 67-68.)

                                      4
      Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 5 of 17



       of   the   Americans   with        Disabilities      Act    of    1990,   as
       amended.



(EEOC Charge.)      The EEOC issued a Dismissal and Notice of Rights,

including Plaintiff's right to sue, on October 4, 2019.                        (Doc. 33-

34.)     Plaintiff then filed a complaint pro se on October 16, 2019

but is now represented.              He asserts claims under the Americans

with Disabilities Act, 42 U.S.C. § 12101 et sag. ("ADA") and Family
                                 \




and    Medical    Leave   Act,       29   U.S.C.   §    2601      et    sag.   ("FMLA").

Defendant now moves for summary judgment on all of Plaintiff's

claims.




                                 II.      JURISDICTION



        Federal question jurisdiction under 28 U.S.C. § 1331 exists

because     Plaintiff's   claims arise out             of   two federal statutory

schemes.     Venue is proper in this Court because Defendant maintains

its principal place of business in Augusta, Georgia.                       (See Def.'s

Statement of Material Facts, Doc. 33-1, H 1.)




                              III. LEGAL STANDARD



       Summary judgment is appropriate only if "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."                Fed. R. Civ. P. 56(a).            Facts are

"material" if they could "affect the outcome of the suit under the
   Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 6 of 17



governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986), and a dispute is genuine ''if the non[-]moving

party has produced evidence such that a reasonable factfinder could

return a verdict in its favor."       Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).           The Court

must view factual disputes in the light most favorable to the non-

moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986), and must "draw all justifiable inferences

in [the non-moving party's] favor."      United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)

(citation,   internal   quotation   marks,   and   internal   punctuation

omitted).    The Court should not weigh the evidence or determine

credibility.   Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court,

by reference to materials in the record, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).           Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.          Id. at 322-23.       When

the movant does not bear the burden of proof at trial, it may carry

the initial burden in one of two ways — by negating an essential

element of the non-movant's case or by showing that there is no

evidence to prove a fact necessary to the non-movant's case.            See

Clark V. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991)
   Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 7 of 17



(citing Adickes v. S.H. Kress & Co.; 398 U.S. 144 (1970); Celotex

Corp., 477 U.S. 317).      The movant cannot satisfy its initial burden

by merely declaring that the non-moving party cannot meet its

burden at trial.      Id. at 608.


     If — and only if — the movant carries its initial burden, the

non-movant must "demonstrate that there is indeed a material issue


of fact that precludes summary judgment."             Id.        When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial burden.       For example, if the movant presents evidence

affirmatively    negating    a    material   fact,   the   non-movant     "must

respond with evidence sufficient to withstand a directed verdict

motion   at   trial   on   the   material fact   sought     to    be   negated."

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that was "overlooked or ignored" by the movant

or "come forward with additional evidence sufficient to withstand


a directed verdict motion at trial based on the alleged evidentiary

deficiency."     Id. at 1116—17.       The non-movant cannot carry its

burden by relying on the pleadings or by repeating conclusory

allegations contained in the complaint.          See Morris v. Ross, 663

F.2d 1032, 1033—34 (11th Cir. 1981).          Rather, the non-movant must

respond with affidavits or as otherwise provided by Federal Rule
   Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 8 of 17



of civil Procedure 56.      In reaching its conclusions herein, the

Court has evaluated the Parties' briefs, other submissions, and

the evidentiary record in this case.




                             IV.     DISCUSSION



     Defendant argues that Plaintiff has failed to present any

evidence sufficient to raise a genuine issue of material fact as

to either the ADA or FMLA claims.


A. FMLA Claims


      The FMLA creates a private right of action to protect the

rights it confers on employees.      White v. Beltram Edge Tool Supply,

Inc., 789 F.3d 1188, 1191 (11th Cir. 2015).       Among those rights is

an entitlement to twelve workweeks of leave during any twelve

month period for one of six qualifying reasons.               29 U.S.C. §

2612(a)(1).3      One   right   of   action   arises   when   an   employer

interferes with an employee's exercise of FMLA rights, and another

arises when an employer discriminates or retaliates against an

employee for opposing any practice unlawful under the FMLA.         Hurley

V. Kent of Naples, Inc., 746 F.3d 1161, 1166 (11th Cir. 2014); 29

U.S.C. §§ 2615(a)(1), 2615(a)(2).        "Both causes of action require



3 The qualifying reason at issue in this case is found in 29 U.S.C.
§ 2612(a)(1)(D): "[b]ecause of        a serious health condition        that
makes the employee unable to perform the functions of the position
of such employee."

                                     8
   Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 9 of 17



the employee to establish that he                qualified for FMLA leave."

Hurley, 746 F.3d at 1167.           With respect to Plaintiff's FMLA claims,

Defendant    argues   that     Plaintiff       fails    to    meet   the    threshold

requirement of establishing his entitlement to FMLA leave on the

basis that he did not suffer from a "serious health condition."


See 29 U.S.C. § 2612(a)(1)(D).               This argument is dispositive of

Plaintiff's FMLA claims.


     29 C.F.R. § 825.113 elaborates on what constitutes a serious

health condition.       Subsection (a) of that regulations provides:

"[A] serious health condition entitling an employee to FMLA leave

means   an   illness,       injury,    impairment       or   physical      or    mental

condition that involves inpatient care as defined in § 825.114 or

continuing treatment by a health care provider as defined in §

825.115."    29 C.F.R. § 825.113(a).

     Defendant argues that Plaintiff has not established that he

suffered from a serious health condition, citing to Hurley for the

proposition that "the FMLA does not extend its potent protection

to any leave . . . simply because the employee has a chronic health

condition."     Hurley,       746    F.3d    at 1168.        An employee        must   be

incapacitated    by     a    chronic        health   condition       or    undergoing

treatment for incapacity caused by the condition in order to be

entitled to FMLA leave.         Id. ("[T]he FMLA only protects leave for

'[a]ny period of incapacity or treatment for such incapacity due

to a chronic serious health condition.'" (quoting 29 C.F.R. §
  Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 10 of 17



825.115(c)) (emphasis in original)).             Incapacity is defined as the

"inability to work, attend school or perform other regular daily

activities   due   to    the     serious     health     condition,    treatment

therefore, or recovery therefrom."               29 C.F.R. § 825.113(b).     In

any event, a showing of incapacity is a prerequisite to FMLA

protection   vis-a-vis       a   showing    of    a   chronic   serious   health

condition.   See Barker v. R.T.G. Furniture Corp., 375 F. App'x

966, 968 (11th Cir. 2010) (affirming grant of summary judgment

where Plaintiff failed to demonstrate incapacity as defined in 29

C.F.R. § 825.113(b)); Martyszenko v. Safeway, Inc., 120 F.3d 120,

123 (8th Cir. 1997) (collecting cases for the proposition that

"[u]niformly, courts applying the FMLA expressly or impliedly have

required a showing of incapacity").

     Plaintiff fails to demonstrate incapacity as defined in 29

C.F.R. §§ 825.113(b) and 825.115(c).               He relies on the doctor's

note excusing him from July 2 through July 9, 2019 to argue that

he was unable to work for a period of at least three consecutive

days as required by Section 825.115(a).               However, the Court finds

the doctor's note insufficient to demonstrate that Plaintiff was


incapacitated.     First, the doctor's note says nothing about any

inability to     work   or   perform   other      regular   daily    activities.

Rather, it excuses Plaintiff from work "for medical reasons" and

notes that Plaintiff may have been able to return to work before

July 9 if x-ray results arrived ahead of schedule.              Plaintiff also


                                       10
     Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 11 of 17



testified     that   he   was   waiting     for   those   test   results     before

returning to work.        (Williams Dep. at 63, 220-21.)          Nowhere in the

note or elsewhere does Plaintiff explain that he was unable to

work or perform regular daily activities.               Second, the real period

of   leave   at   issue   is    the   one   beginning     on   July   9,   2019   and

precipitated by Plaintiff's letter on that date.                  In the letter.

Plaintiff states that the reason he could not work is that he did


not feel safe to return to work, not that any medical condition

prevented him from working.

       Without any evidence to show that Plaintiff's ability to work

was compromised, he cannot demonstrate the incapacity required to

have suffered a serious health condition, and thus his FMLA claims

fail.     Beyond Plaintiff's failure to demonstrate incapacity, the

Court also questions whether the severity of Plaintiff's condition

at the relevant time constituted a serious health condition.'^                    But




4 At least one court has found that the symptoms Plaintiff suffered
from did not constitute a serious health condition.                   See Boyce v.
New York City Mission Soc'y, 963 F. Supp. 290, 299-300 (S.D.N.Y.
1997) ("[S] hortness of breath and chest pains [are] . . . not a
'serious health condition' covered by the FMLA.") (internal
quotation marks omitted).    Even though Plaintiff was ultimately
diagnosed with asthma in November of 2019, the "FMLA and its
implementing regulations . . . are not concerned with the potential
dangers of an illness but only with the present state of that
illness."  Singletary v. Stops, Inc., No. 609-CV-1763-ORL-19KR,
2010 WL 3517039, at *14 (M.D. Fla. Sept. 7, 2010) (quotation
omitted).


                                        11
  Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 12 of 17



without a showing of incapacity, summary judgment in Defendant's

favor is proper on Plaintiff's FMLA claims.

B. ADA Claims


     Plaintiff    asserts a discrimination and            a retaliation claim


under the ADA.    He fails to make out a prima facie case for either.

1. Discrimination


     To establish a prima facie discrimination case under the ADA,

Plaintiff must show: ''(1) he is disabled; (2) he was a 'qualified

individual' at the relevant time, meaning he could perform the

essential   functions    of     the   job     in   question   with    or   without

reasonable accommodations; and (3) he was discriminated against

because of his disability."             Lucas v. W.W. Grainger, Inc., 257

F.3d 1249, 1255 (11th Cir. 2001).              If Plaintiff can establish a

prima   facie   case,   the    burden    shifts     to   Defendant    to   present

admissible evidence demonstrating a legitimate, nondiscriminatory

reason for the adverse action.           See Texas Dep't of Cmty. Affs. v.

Burdine, 450 U.S. 248, 254-55 (1981).               If Defendant presents such

evidence,   the   burden      returns    to   the    Plaintiff   to   show    that

Defendant's proffered reason was pretext for discrimination.                  See

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000)

(quoting Burdine, 450 U.S. at 253).                 Here, Plaintiff fails to

establish his prima facie case, so the Court does not reach the

burden-shifting inquiry.




                                        12
  Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 13 of 17



       Under the ADA, disability means: ''(A) a physical or mental

impairment     that    substantially     limits      one    or   more     major   life

activities of [an] individual; (B) a record of such impairment; or

(C) being regarded as having such an impairment . . .                      42 U.S.C.

§ 12102(1).    Plaintiff only addresses the definition in subsection

(A).     He argues that his asthma and related symptoms including

cough, eye irritation, and shortness of breath substantially limit

the    major   life    activities      of    walking,       working,      breathing,

performing manual tasks, and more.                See 42 U.S.C. § 12102(2)

(defining "major life activities" to include the aforementioned

terms).

       Plaintiff cites to Wolfe v. Fla. Dep't of Corr., No. 5:10-

CV-663-Oc-PRL, 2012 WL 4052334, at *2-3 (M.D. Fla. Sept. 14, 2012),

in which the court denied summary judgment where the plaintiff had

presented evidence of serious asthma attacks.                    The plaintiff in

Wolfe carried a rescue inhaler with him and used it multiple times

daily, but even then sometimes required medical attention.                    Id. at

*3.    That plaintiff also presented records of breathing treatments,

hospitalizations,       and    a    near-fatal    asthma         attack    requiring

resuscitation in the emergency room.              Id.       Importantly, he also

offered    evidence     that   his    asthma   restricted         his     ability   to

participate    in     the   daily    activities   of       sports   and    exercise,

singing, and lawn and kitchen work.            Id.




                                        13
  Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 14 of 17



      As the court in Wolfe acknowledged,           [a]sthma generally does

not constitute a substantial limitation on the major life activity

of breathing."     Id. at 2 (citing King v. England, No. 3:05CV949MRK,

2007 WL 1845627, *6 (D. Conn. June 22, 2007)); see also Hudson v.

Tyson Farms, Inc., 769 F. App'x 911, 917 (11th Cir. 2019) (finding

testimony   that    chemical    at   food   plant   aggravated   plaintiff's

asthma insufficient to establish substantial limitation of any

major life activity under ADA).            Plaintiff's evidence shows that

his   asthma   presented   in    a   much    less   severe   form   than   the

plaintiff's in Wolfe. Plaintiff relies on his deposition testimony

that he "sometimes" has wheezing and breathing difficulties and

that after his day on the kill floor he was light-headed, dizzy,

short of breath, and coughing.        (See Pi.'s Resp. to Mot. for Summ.

J., Doc. 36, at 12-13 (citing Williams Dep. at 59, 68).)             Without

any evidence that his condition substantially limited a major life

activity,5 Plaintiff cannot establish he was disabled to make out




5 When a plaintiff claims he or she is substantially limited in
the major life activity of working, the Eleventh Circuit asks
whether the plaintiff's condition

      significantly restricts [his or her] ability to perform
      either a class of jobs or a broad range of jobs in
      various classes as compared to the average person having
      comparable training, skills, and abilities. . . . [W]e
      consider the manner in which the individual is limited
      in the activity as compare to the general population,
      and may consider the difficulty, effort or time required
      to a major life activity . . . .


                                      14
  Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 15 of 17



his prima facie ADA case.      Summary judgment in Defendant's favor

is therefore appropriate on Plaintiff's ADA discrimination claim.


2. Retaliation


      A plaintiff claiming retaliation in violation of the ADA must

show that (1) he engaged in statutorily protected expression; (2)

he suffered an adverse employment action; and (3) a counterfactual

causal link between the two.        See Frazier-White v. Gee, 818 F.3d

1249, 1258 {11th Cir. 2016).

      An employee with a good faith and objectively reasonable

belief that his activity or expression is protected by the ADA

satisfies the first retaliation element.         See Standard v. A.B.E.L.


Servs., Inc., 161 F.3d 1318, 1328 (11th Cir. 1998).          A request for

a reasonable accommodation made in good faith suffices.            See id.

("[I]t would be sufficient for him to show that he had a good

faith, objectively reasonable belief that he was entitled to [an]

accommodation[] under the ADA.")          Plaintiff relies on his July 9,

2019 letter stating his discomfort with returning to work until

his   medical   procedures   had    been    completed,   arguing   that   it

constitutes a request for a reasonable accommodation.

      Defendant   argues     that    Plaintiff's     leave   request      was

unreasonable because it was for an indefinite duration.                It is




Hudson V. Tyson Farms, Inc., 769 F. App'x 911, 916 (11th Cir. 2019)
(citations omitted). Plaintiff has presented no such evidence -
only allegations.

                                     15
   Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 16 of 17



•well   established   in   the    Eleventh   Circuit   that ''a   request for

indefinite leave is not a reasonable accommodation. . . ."             Monroe


V. Fla. Dep^t of Corr., 793 F. App'x 924, 928 (11th Cir. 2019).

Further, a leave of absence may be a reasonable accommodation where

it would allow an employee to continue             work in the immediate

future, but the leave would be unreasonable if it would only allow

the employee to return to work at some uncertain point in the

future.    See Billups v. Emerald Coast Utils. Auth., 714 F. App'x

929,    935 (11th Cir.     2017) (citations and        quotations omitted).

Plaintiff cites to his deposition testimony that his test results

clearing him to work returned only four or five days after his

last day at FPL to argue that his return to work would have been

in the immediate future.         (See Williams Dep. at 64.) But Plaintiff

presents no evidence that at the time he made his request for

leave, the leave would only be for four or five days.             Plaintiff's

July 9, 2019 letter only stated that he would not return to work

until all medical procedures were completed; it did not indicate

when that might be.        Without at least some additional information

explaining when those procedures were expected to be completed,

such a request is for an indefinite period, and thus Plaintiff's

requested accommodation was unreasonable.              Summary judgment for

Defendant is appropriate on Plaintiff's ADA retaliation claim.




                                       16
  Case 1:19-cv-00179-JRH-BKE Document 41 Filed 03/23/21 Page 17 of 17



                                V. CONCLUSION


    Upon the foregoing, Defendant's motion for summary judgment

(Doc. 33.) is GRANTED.    The Clerk is directed to CLOSE this case,

TERMINATE   all   outstanding    motions    and     deadlines,   and   ENTER

JUDGMENT for the Defendant.


     ORDER ENTERED at Augusta, Georgia this                      of March,

2021.




                                                         jL, CHIEF JUDGl
                                           UNITED   ITATES DISTRICT COURT
                                         SOUT        DISTRICT OF GEORGIA




                                    17
